Order entered July 16, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00330-CR

                          JONATHAN LEE SPRADLIN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-56093-Y

                                            ORDER
       The Court REINSTATES the appeal.

       On May 10, 2013, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed in this appeal. We ADOPT the findings that: (1) appellant

desires to pursue the appeal; (2) appellant is indigent and represented by court-appointed

counsel; (3) Sharon Hazlewood, Gina Udall, Kelly Bryant, and Sharina Fowler are the court

reporters who recorded proceedings in the case; (4) Ms. Hazlewood explained that in addition to

the time necessary to complete and compile the record, part of the delay was due to her

hospitalization for illness in June and the death of her husband; and (5) Ms. Hazlewood stated a

complete reporter’s record could be filed within thirty days of the July 9, 2013 hearing.
       We ORDER Sharon Hazlewood, as official court reporter of the Criminal District Court

No. 7, to coordinate with court reporters Gina Udall, Kelly Bryant, and Sharina Fowler to file a

complete reporter’s record, including all exhibits admitted into evidence, by AUGUST 31, 2013.

       We DENY as moot the June 10, 2013 requests of Sharon Hazlewood and Kelly Bryant

for thirty-day extensions of time to file the reporter’s record.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sharon

Hazlewood, official court reporter, Criminal District Court No. 7; court reporters Gina Udall,

Kelly Bryant, and Sharina Fowler; and to counsel for all parties.



                                                       /s/     LANA MYERS
                                                               JUSTICE